Citation Nr: 0215316	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  93-24 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include post traumatic stress disorder. 

2.  Entitlement to a disability evaluation in excess of 30 
percent for varus deformity of the right knee and in excess 
of 20 percent for degenerative joint disease of the right 
knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1980.    

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 1992 
and March 1997 of the Newark, New Jersey, Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
entitlement to service connection for a psychiatric disorder 
and denied entitlement to a disability evaluation in excess 
of 10 percent for synovitis of the right knee with a Baker's 
cyst.  A July 1999 rating decision continued the 10 percent 
evaluation for the varus deformity of the right knee and 
assigned a separate 10 percent evaluation for degenerative 
joint disease of the right knee.  A December 1999 rating 
decision assigned a 20 percent evaluation to the varus 
deformity of the right knee and continued the 10 percent 
evaluation for the degenerative joint disease of the right 
knee.  An August 2002 rating decision assigned a 30 percent 
evaluation to the varus deformity of the right knee and 
assigned a 20 percent evaluation to the degenerative joint 
disease of the right knee.  The issue of entitlement to an 
increased rating for the right knee disability is still on 
appeal before the Board because it is possible for the 
veteran to receive up to a 60 percent rating for the right 
knee disorder.  See 38 C.F.R. §§ 4.68, 4.71a, Diagnostic 
Codes 5163, 5164 (2001).      


REMAND

In a December 1999 VA Form 9, the veteran indicated that he 
desired a Board hearing at a local VA office before a Member 
of the Board.  Review of the record reveals that the veteran 
was not afforded a hearing before a member of the Board and 
there is no indication in the record that he withdrew his 
hearing request.   

Pursuant to 38 C.F.R. § 20.700 (2001), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  38 U.S.C.A. § 7107(b) (West 1991 & Supp. 2002).

Therefore, to ensure full compliance with due process 
requirements, this case is remanded for the following action: 

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board to be held at the RO in Newark, New 
Jersey.  Appropriate notification should 
be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




